DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicants claim priority to U.S. Patent Application No. 15/674,938, filed August 11, 2017, which is a Continuation of prior U.S. Patent Application No. 14/475,431, filed September 2, 2014, now U.S. Patent No. 9,767,521 issued September 19, 2017, which claims the benefit of U.S. Provisional Application No. 61/872,291 filed August 30, 2013. The instant application is granted a priority date of 8/30/2013

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 6, 8, 11, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 12, 18, 19 of Application No: 14/475,431. Claims 1, 2, 5, 8-12, 15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 11, 12, 13, 19, and 20 of Application No. 15/674,938. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use a map or bit map to represent data for agricultural operations.


Instant Application
Application 14/475,431
1. A method of generating display data during a current agricultural operation, comprising: 
while traversing, by a current agricultural implement during the current agricultural operation, a plurality of current geo-referenced locations: 

receiving, from one or more sensors, mounted in the current agricultural implement, current data at the plurality of current geo-referenced locations, wherein the plurality of current geo-referenced locations includes a plurality of swath locations; 

dynamically displaying a visual correlation between previous data collected from a previous agricultural operation and the current data, comprising: 

rendering a bitmap from bitmap values corresponding to the current data, wherein the bitmap includes only those bitmap values that are associated with a threshold number of swath locations; 

generating a plurality of values of the previous data corresponding to a current geo-referenced location of the current agricultural implement; and 





receiving, from one or more sensors coupled to a planter unit, first data at a first plurality of geo-referenced locations as the planter unit traverses the first plurality of geo-referenced locations during a first agricultural operation; 

receiving, from one or more sensors mounted in a harvester unit, second data at a second plurality of geo-referenced locations as the harvester unit traverses the second plurality of geo- referenced locations during a subsequent second agricultural operation, wherein the second plurality of geo-referenced locations includes a plurality of swaths;

generating first bitmap values corresponding to the first data received during the first agricultural operation; 

generating second bitmap values corresponding to the second data received during the second agricultural operation;

during the subsequent second agricultural operation, generating a display map screen comprising a first bitmap rendered from the first bitmap values and a second, bitmap rendered from the second bitmap values, wherein- the second bitmap includes only 

4. The method of claim 3, further comprising: associating each of said plurality of combine head swath locations with a planting map tile.
8. The method of Claim 7, wherein dynamically displaying the visual correlation further comprises converting a respective swath location to a bitmap space coordinate in the planting map tile.  

5. The method of claim 3, further comprising: converting each of said plurality of combine head swath locations to bitmap space coordinates.



Instant Application
Application 15/674,938
1. A method of generating display data during a current agricultural operation, comprising: 
while traversing, by a current agricultural implement during the current agricultural operation, a plurality of current geo-referenced locations: 

receiving, from one or more sensors, mounted in the current agricultural implement, current data at the plurality of current geo-referenced locations, wherein the plurality of current geo-referenced locations includes a plurality of swath locations; 

dynamically displaying a visual correlation between previous data collected from a 

rendering a bitmap from bitmap values corresponding to the current data, wherein the bitmap includes only those bitmap values that are associated with a threshold number of swath locations; 

generating a plurality of values of the previous data corresponding to a current geo-referenced location of the current agricultural implement; and 

displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data received during the current agricultural operation

10. The method of Claim 1, wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.

receiving, from one or more sensors mounted in a planter unit, first data at a first plurality of geo-referenced  locations during the first agricultural operation, wherein the receiving occurs while a planting operation is in progress, and wherein said first data comprises planting data from the one or more sensors mounted in the planter unit; 

rendering a first bitmap of said first data comprising planting data associated with said first plurality of geo-referenced locations of said first data; and while a harvesting operation is in progress during the second agricultural operation



rendering a second bitmap of said second data, wherein, at bitmap coordinates corresponding to said second plurality of geo-referenced locations, a-bitmap values correspond to said second data received at said second plurality of geo-referenced locations; 

determining usability of said bitmap values, wherein the usability is based on whether, for a bitmap value corresponding to a geo-referenced location in the first bitmap, there is at least a threshold number of combine head swath locations associated with the bitmap value, and 

generating a display map screen comprising the rendered first and second bitmaps, wherein, for bitmap locations that are determined to have usable bitmap values, the values of the received planting data and the received live harvest yield data are displayed in adjacent windows for a same set of geo-referenced locations.

2. The method of claim 1, wherein said first agricultural operation comprises a planting operation, wherein said second agricultural operation comprises a harvesting operation, wherein said first data comprises planting data, and wherein said second data comprises harvest data.


3. The method of claim 2, wherein the second data is received at the second plurality of geo-referenced locations during the second agricultural operation at regular time intervals subsequent to the first agricultural operation.
8. The method of Claim 7, wherein dynamically displaying the visual correlation further comprises converting a respective swath location to a bitmap space coordinate in the planting map tile.
5. The method of claim 4, further comprising: converting each of said plurality of combine head swath locations to bitmap space coordinates.
9. The method of Claim 8, wherein dynamically displaying the visual correlation further comprises obtaining bitmap values at bitmap space coordinates.
6. The method of claim 5, further comprising: obtaining bitmap values at said bitmap space coordinates.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in view of Wright et al. US2006/0221077 in further view of Forsbloom et al. US2013/0044137
Regarding claim 1, Flamme teaches: A method of generating display data during a current agricultural operation, comprising: while traversing, by a current agricultural implement during the current agricultural operation, a plurality of current geo-referenced locations: (Flamme see col 10 lines 16-35 geo-referenced maps based on agricultural products displaying data stored on database)
receiving, from one or more sensors, mounted in the current agricultural implement, current data at the plurality of current geo-referenced locations, wherein the plurality of current geo-referenced locations includes a plurality of swath locations; (Flamme see col. 2 lines 49-63 col. 6 lines 17-35 col. 8 lines 8-23 GPS supplies geographical location to processor mounted on vehicle and sensor mounted on tractor to collection data and send to controller or central system)
dynamically displaying a visual correlation between previous data collected from a previous agricultural operation and the current data, comprising: (Flamme see col. 3 lines 54-67 col. 8 lines 46-65 col. 10 lines 16-50 data gathered real time such that table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application or data from airplane overflights or satellites where data prior to application or data from overflights and satellites reads on previously collected data)
(Flamme see col. 8 lines 46-65 col. 10 lines 16-67 col. 11 lines 1-3 table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application with data show on geo-referenced map)
generating a plurality of values of the previous data corresponding to a current geo-referenced location of the current agricultural implement; and 
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data received during the current agricultural operation.  (Flamme see col. 8 lines 46-65 col. 9 lines 19-35 col. 10 lines 16-50 displaying on screen table and map of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application or data from airplane overflights or satellites)
Flamme does not distinctly disclose: bitmap
Threshold number of locations
However, Wright teaches: bitmap (Wright see paragraphs 0093-0095 bitmap)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information
Flamme does not distinctly disclose: Threshold number of locations
Forsbloom teaches: Threshold number of locations (Forsbloom see paragraph 0012 maximum number of location points on map)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include a maximum number of locations as taught by Forsbloom for the predictable result of more efficiently presenting data.

	Regarding claim 2, Flamme as modified further teaches: wherein the current agricultural operation comprises a harvesting operation, and the previous agricultural operation comprises a planting operation.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data)

Regarding claim 3, Flamme as modified further teaches: wherein the current data comprises harvesting data, and the previous data comprises planting data.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data)

Regarding claim 4, Flamme as modified further teaches: wherein the harvesting data comprises harvest metrics and positions of combine header row units of the current agricultural implement. (Flamme see col. 8 lines 7-23 46-65 col. 10 lines 16-50 data storing seed type, fertilizer type, water and chemical and soil data on a map with location data with actual rates from row unit controllers received from sensors)

Regarding claim 6, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises associating each of the plurality of swath locations with a planting map tile.  (Flamme see col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units)

Regarding claim 7, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises rendering from a plurality of planting map tiles at least one map.  (Flamme see col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units and multiple rasters in a given map)
Wright teaches: bitmap (Wright see paragraphs 0093-0095 bitmap)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information

Regarding claim 8, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises converting a respective swath location to a map space coordinate in the planting map tile.  (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates)
Wright teaches: bitmap (Wright see paragraphs 0093-0095 bitmap)
 a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information

Regarding claim 9, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises obtaining map values at map space coordinates.  (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates)
Wright teaches: bitmap (Wright see paragraphs 0093-0095 bitmap)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include using a bitmap as taught by Wright for the predictable result of more efficiently presenting and displaying information

Regarding claim 10, Flamme as modified further teaches: wherein dynamically displaying the visual correlation further comprises concurrently displaying a plurality of windows including a window for displaying the current data and another window for displaying the previous data.  (Wright see paragraphs 0093-0095 bitmaps displayed side by side of set of data and reduced set of data)

	Regarding claim 20, see rejection of claim 10


Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in view of Wright et al. US2006/0221077 in further view of Forsbloom et al. US2013/0044137 in view of Vennelakanti et al. US2016/0077230
	Regarding claim 5, Flamme does not teach: wherein the current data is received at regular time intervals from the one or more sensors
	However, Vennelakanti teaches: wherein the current data is received at regular time intervals from the one or more sensors (Vennelakanti see paragraph 0013 sensor to send data to system on periodic basis)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include periodically sending data as taught by Vennelakanti for the predictable result of more efficiently receiving and organizing data.

Claim(s) 11-14, 16-19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in further view of Forsbloom et al. US2013/0044137
Regarding claim 11, Flamme teaches: A method of generating display data during a current agricultural operation, comprising: while traversing, by a current agricultural implement during the current agricultural operation, a plurality of current geo-referenced locations: (Flamme see col 10 lines 16-35 geo-referenced maps based on agricultural products displaying data stored on database)
(Flamme see col. 2 lines 49-63 col. 6 lines 17-35 col. 8 lines 8-23 GPS supplies geographical location to processor mounted on vehicle and sensor mounted on tractor to collection data and send to controller or central system)
dynamically displaying a visual correlation between previous data collected from a previous agricultural operation and the current data, comprising: (Flamme see col. 3 lines 54-67 col. 8 lines 46-65 col. 10 lines 16-50 data gathered real time such that table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application or data from airplane overflights or satellites where data prior to application or data from overflights and satellites reads on previously collected data)
rendering a map from map values corresponding to the current data, wherein the map includes only those map values that are associated with swath locations; (Flamme see col. 8 lines 46-65 col. 10 lines 16-67 col. 11 lines 1-3 table of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application with data show on geo-referenced map)
generating a plurality of values of the previous data corresponding to a current geo-referenced location of the current agricultural implement; and 
displaying, on a display device, the plurality of values of the previous data as visually correlated with the current data received during the current agricultural operation. (Flamme see col. 8 lines 46-65 col. 9 lines 19-35 col. 10 lines 16-50 displaying on screen table and map of data showing a plurality of locations along with different types of data including current data from controllers as well as data prior to product application or data from airplane overflights or satellites)
Flamme does not distinctly disclose: Threshold number of locations
However, Forsbloom teaches: Threshold number of locations (Forsbloom see paragraph 0012 maximum number of location points on map)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of mapping agricultural data as taught by Flamme to include a maximum number of locations as taught by Forsbloom for the predictable result of more efficiently presenting data.

	Regarding claim 12, Flamme teaches: wherein the current agricultural operation comprises a harvesting operation, and the previous agricultural operation comprises a planting operation.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data)

Regarding claim 13, Flamme teaches: wherein the current data comprises harvesting data, and the previous data comprises planting data.  (Flamme see col. 8 lines 7-23 46-65 planting operation, data storing seed type, fertilizer type, water and chemical and soil data)

Regarding claim 14, Flamme teaches: wherein the harvesting data comprises harvest metrics and positions of combine header row units of the current agricultural implement. (Flamme see col. 8 lines 7-23 46-65 col. 10 lines 16-50 data storing seed type, fertilizer type, water and chemical and soil data on a map with location data with actual rates from row unit controllers received from sensors)

Regarding claim 16, Flamme teaches: wherein dynamically displaying the visual correlation further comprises associating each of the plurality of swath locations with a planting map tile.  (Flamme see col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units)

Regarding claim 17, Flamme teaches: wherein dynamically displaying the visual correlation further comprises rendering from a plurality of planting map tiles at least one map.  (Flamme see col 10. Lines 51-67 col. 11 lines 1-26 geo-referenced map with polygon showing two different areas or raster with multiple row units and multiple rasters in a given map)

Regarding claim 18, Flamme teaches: wherein dynamically displaying the visual correlation further comprises converting a respective swath location to a map space coordinate in the planting map tile.  (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates)

Regarding claim 19, Flamme teaches: wherein dynamically displaying the visual correlation further comprises obtaining map values at map space coordinates. (Flamme see col. 10 lines 16-35 map to have longitude and latitude coordinates)

Claim(s) 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. US6070539 in view of Wright et al. US2006/0221077 in further view of Forsbloom et al. US2013/0044137 in view of Vennelakanti et al. US2016/0077230
	Regarding claim 15, see rejection of claim 5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153